Citation Nr: 1340599	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  13-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:  Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

A review of the Veteran's claims file reveals that additional development is warranted prior to appellate review of the claims.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran contends that his erectile dysfunction is caused by medication prescribed for his service-connected schizophrenia.  In October 2010, the Veteran was afforded a VA examination to determine the etiology of his erectile dysfunction.  The examiner concluded that erectile dysfunction was not due to "service related activities" or Agent Orange exposure.  Rather, the examiner stated that the "Veteran is taking drugs known to produce [erectile dysfunction]."  However, the examiner did not specify which medication caused the Veteran's erectile dysfunction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Accordingly, the RO should obtain an addendum opinion addressing the etiology of the Veteran's erectile dysfunction, to include as secondary to any prescribed medication.

The Veteran is also seeking entitlement to service connection for sleep apnea.  Specifically, the Veteran contends that his sleep apnea is due to "recurring dreams of what occurred during my tour in Vietnam."  Service connection is in effect for schizophrenia reaction, paranoid type.  In an October 2010 VA mental disorder examination, the Veteran reported having sleeping problems; and noted that when he was stressed, he also had nightmares and flashbacks.  He reported having these symptoms since leaving Vietnam.  In February 2011, the Veteran underwent a sleep study, which noted "[p]aranoid schizophrenia, snoring, hypertension, and obesity associated with obstructive sleep apnea relieved by CPAP . . . ."

In light of the evidence of current obstructive sleep apnea, the Veteran's statements of continuous sleep impairment for many years, as well as the February 2011 sleep study interpretation, the Board finds that a VA medical opinion is needed as to the etiology of this disorder.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The examiner should be asked to opine as to whether any current sleep apnea is related to service or a service-connected disability.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The claims file and all electronic records must be made available to the examiner that conducted the October 2010 VA examination.  After a review of the evidence of record, the examiner must append the opinion and clarify what drugs the Veteran is taking, what disorders the drugs are taken for, and which of the drugs are known to produce erectile dysfunction.  

If the October 2010 examiner determines another examination is needed in order to provide the required opinion, or if the October 2010 examiner is not available, the Veteran must be afforded the appropriate VA examination to determine whether his current erectile dysfunction is related to his military service or to a service-connected disorder.  Further, the examiner must ascertain whether any of the Veteran's service-connected disabilities, or medications prescribed therefor, cause or aggravates his current erectile dysfunction.  The claims file and all electronic records must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

3.  The Veteran must also be afforded an appropriate VA examination to determine whether any sleep disorder, to include sleep apnea, found or previously diagnosed, is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any current or previously diagnosed sleep disorder is related to the Veteran's active duty service.  The examiner must also state whether any current or previously diagnosed sleep disorder is due to or aggravated by any service-connected disorder, to include the Veteran's psychiatric disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  The RO must then readjudicate the claims and thereafter, if the claims on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


